TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-22-00342-CV
                                       NO. 03-22-00347-CV



                                         Y. A., Appellant

                                                 v.

                 Texas Department of Family and Protective Services, Appellee


                  FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
                       NOS. D-1-FM-21-000228 & D-1-GM-20-002618,
                 THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                              CONCURRING OPINION


                 I concur with the Court’s decision to affirm the trial court’s decrees terminating

Father’s parental rights. Moreover, I agree with the Court’s well-reasoned conclusion that the

evidence in the record is factually sufficient to support the trial court’s best-interest finding, if

that analysis was necessary. See A.C. v. Texas Dep’t of Fam. & Protective Servs., 577 S.W.3d 689,

697 (Tex. App.—Austin 2019, pet. denied) (stating that evidence is factually insufficient only if

“disputed evidence is such that a reasonable factfinder could not have resolved it in favor of

the finding”).

                 However, I would conclude Father waived the only issue on appeal and affirm the

trial court’s termination decrees on that basis. As the majority recognizes in footnote 4 of its

opinion, Father has inadequately briefed the best-interest-finding issue, including only a few
short paragraphs lacking either meaningful citations to the voluminous record or substantive

analysis of the relevant evidence and legal authority. See In re L.E.R., 650 S.W.3d 771, 789

(Tex. App.—Houston [14th Dist.] 2022, no pet.) (concluding parent waived challenge to best-

interest finding because conclusory analysis of Holley factors “presents no legal argument”

(citing Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976))); see also In re E.P.,

No. 10-22-00086-CV, 2022 WL 2977479, at *4 (Tex. App.—Waco July 27, 2022, no pet.)

(“Citations to the record and legal authorities are required in order to adequately present an issue

on appeal.”); S.S. v. Texas Dep’t of Fam. & Protective Servs., No. 03-22-00123-CV,

2022 WL 2500337, at *7 (Tex. App.—Austin July 7, 2022, no pet.) (mem. op) (“A brief must

provide citations or argument and analysis for the contentions and failure to do this can result in

waiver.” (quoting RSL Funding, LLC v. Newsome, 569 S.W.3d 116, 126 (Tex. 2018))).

Accordingly, the sole issue on appeal was inadequately briefed and therefore waived, see Tex. R.

App. P. 38.1, and this Court does not need to undertake its analysis of the record supporting the

best-interest finding, see id. R. 47.1 (requiring opinions be “as brief as possible” and only

address issues “necessary to final disposition of the appeal”).

               For this reason, I concur with the Court’s decision to affirm the district court’s

termination decrees.



                                              __________________________________________
                                              Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Smith

Filed: November 29, 2022




                                                 2